UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4316
DAMON EICHELBERGER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Marvin J. Garbis, District Judge.
                           (CR-01-0548)

                  Submitted: December 17, 2002

                      Decided: January 9, 2003

 Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Wyda, Federal Public Defender, Denise C. Barrett, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Christopher J.
Romano, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.
2                  UNITED STATES v. EICHELBERGER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Damon Eichelberger pled guilty to being a felon in possession of
a firearm, 18 U.S.C. § 922(g)(1) (2000). The presentence report cal-
culated two criminal history points for an adult conviction in Balti-
more, Maryland, for the unauthorized use of a motor vehicle.
Eichelberger filed an objection to the presentence report stating the
Maryland conviction was uncounseled and therefore should not be
considered a prior sentence within the meaning of U.S. Sentencing
Guidelines Manual § 4A1.2 (2000), and thus should not be counted
toward his history score. The Government presented the Maryland
state court record at the sentencing hearing, including a transcript of
the guilty plea hearing. The district court found Eichelberger volun-
tarily and knowingly waived his right to counsel in the Maryland pro-
ceeding. Finding no error we affirm Eichelberger’s sentence.

   A defendant may collaterally challenge a prior conviction on the
ground that he was denied counsel with regard to the prior conviction,
and that the conviction is currently being used to enhance his sen-
tence. See Custis v. United States, 511 U.S. 485, 496 (1994); United
States v. Bacon, 94 F.3d 158, 159 (4th Cir. 1996). Determination of
a waiver of the right to counsel is a question of law that we review
de novo. United States v. Singleton, 107 F.3d 1091, 1097 n.3 (4th Cir.
1997). The defendant bears the burden of showing the prior convic-
tion’s invalidity with state court records or corroborating testimony
from disinterested witnesses. See United States v. Jones, 977 F.2d
105, 109 (4th Cir. 1992); United States v. Davenport, 884 F.2d 121,
124 (4th Cir. 1989). The Government presented evidence that Eichel-
berger was informed of his right to counsel in the Maryland case, and
was informed that if he could not afford counsel, the public defender
would represent him. Additionally, Eichelberger had previous experi-
ence with the legal system as the result of previous convictions.
Eichelberger waived his right to counsel at the guilty plea hearing and
                   UNITED STATES v. EICHELBERGER                     3
later affirmed that he elected to proceed without counsel. Eichelberger
did not present evidence at the federal sentencing hearing demonstrat-
ing he did not understand the right to counsel or that his waiver was
involuntary. We agree with the district court’s conclusion that Eichel-
berger has not established his waiver was involuntary or unknowing.

  Accordingly, Eichelberger’s sentence is affirmed. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED